NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      DEC 12 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30271

             Plaintiff - Appellee,               D.C. No. 4:13-cr-00025-DLC

   v.
                                                 MEMORANDUM*
CORWIN DALLAS FOUR STAR,

             Defendant - Appellant.

                     Appeal from the United States District Court
                             for the District of Montana
                     Dana L. Christensen, Chief Judge, Presiding

                            Submitted December 5, 2014**

Before:       HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

        Corwin Dallas Four Star appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction for

sexual abuse, in violation of 18 U.S.C. §§ 1153(a) and 2242(2)(B). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Four Star contends that the district court violated his Sixth Amendment rights

under Alleyne v. United States, 133 S. Ct. 2151 (2013), by relying on judicial

factfinding to impose a sentencing enhancement under U.S.S.G. § 2A3.1(b)(1) for

use of force against the victim. This argument fails because the application of the

enhancement affected neither the statutory maximum sentence nor any mandatory

minimum sentence applicable to Four Star’s conviction. See United States v.

Vallejos, 742 F.3d 902, 906-07 (9th Cir. 2014).

      Four Star next contends that there was insufficient evidence to support the

enhancement. We review the court’s application of the Guidelines for abuse of

discretion and its factual findings for clear error. See id. at 905. On this record,

including testimony that the victim’s injuries were consistent with the victim’s

statement that Four State forcibly held her down during the sexual assault, the

district court did not err in determining that Four Star’s offense involved the use of

force. See United States v. Fulton, 987 F.2d 631, 633 (9th Cir. 1993) (“[T]he force

requirement is met when the sexual contact resulted from a restraint upon the other

person that was sufficient that the other person could not escape the sexual contact.”)

(internal quotations omitted).

      AFFIRMED.

                                              2                                13-30271